Exhibit 10.3

July 3, 2013

Northshore Holdings Limited

c/o Enstar Group Limited

Windsor Place, 3rd Floor

22 Queen Street

Hamilton, Bermuda HM JX

Re:     Commitment to Purchase Common Shares

Ladies and Gentlemen:

Reference is made to the Investors Agreement (the “Investors Agreement”), dated
as of July 3, 2013, by and among KENMARE HOLDINGS LTD (“Kenmare”), TRIDENT V,
L.P., TRIDENT V PARALLEL FUND, L.P. and TRIDENT V PROFESSIONALS FUND, L.P.
(collectively, “Trident”) and the Purchase Agreements (as defined in the
Investors Agreement). Capitalized terms used and not defined herein but defined
in the Investors Agreement shall have the meanings ascribed to them in the
Investors Agreement.

This letter agreement (this “Agreement”) sets forth the commitment of Kenmare
with respect to the proposed issuance and sale by Northshore Holdings Limited
(company registration number 43474) whose registered office is at Clarendon
House, 2 Church Street, Hamilton, Bermuda (“Northshore”), and the proposed
purchase by Kenmare (and/or one or more of its Permitted Assigns) of common
shares in the capital of Northshore designated as Common Shares (the “Common
Shares”) at such times as set forth herein. Contemporaneously herewith, Trident
is delivering to Northshore a letter agreement in substantially the form of this
Agreement (the “Trident Subscription Letter”), pursuant to which Trident is
committing to purchase Common Shares concurrent with purchases of Common Shares
by Kenmare.

1. Commitment. Kenmare hereby commits, subject to the terms and conditions set
forth herein, including (without limitation) those set forth in Paragraph 2(c)
and Paragraph 3 hereof, that it shall purchase, or shall cause its Permitted
Assigns to purchase, Common Shares for an aggregate amount equal to Kenmare’s
Total Subscription Commitment set forth on Schedule A hereto (the “Total
Subscription Commitment”), for the purposes of funding a portion of the purchase
price pursuant to and in accordance with the Purchase Agreements, together with
related expenses. Kenmare shall promptly use its reasonable best efforts to
obtain, or cause to be obtained, all consents, authorizations, orders and
approvals from all governmental authorities that may be or become necessary for
the performance of its obligations pursuant to this Agreement or the
consummation of the transactions contemplated by the Purchase Agreements.
Kenmare shall cooperate fully with Trident and Northshore and their Affiliates
in promptly seeking to obtain all such consents, authorizations, orders and
approvals. Kenmare shall not willfully take any action that will have the effect
of delaying, impairing or impeding the receipt of any required consents,
authorizations, orders and approvals.

 

1



--------------------------------------------------------------------------------

2. Drawdowns.

(a) At any time and from time to time following the date hereof and subject to
the terms and conditions set forth herein, including (without limitation) those
set forth in Paragraph 2(c) and Paragraph 3 hereof, Northshore may require
Kenmare to purchase Common Shares (each such purchase, a “Drawdown”), at a
purchase price of US$1,000 per share (as such price may be adjusted for any
stock splits, subdivisions, combinations, recapitalizations and the like,
including any of the foregoing effected by means of a merger or similar
transaction) in satisfaction of part or all of the unpaid portion of Kenmare’s
Total Subscription Commitment. With respect to any Drawdown, Northshore shall
cause the amount of Trident’s and Kenmare’s portion of the Drawdown to be an
amount equal to Trident’s or Kenmare’s Pro Rata Percentage (as set forth on
Schedule A attached hereto) multiplied by the aggregate amount of the Drawdown.
Northshore shall exercise its rights pursuant to this Paragraph 2 by delivering
to Kenmare a written notice (a “Drawdown Notice”) no later than five
(5) Business Days (as defined below) preceding the closing date of the Drawdown
(the “Drawdown Date”). The Drawdown Notice shall make reference to Kenmare’s
obligations hereunder and shall set forth: (i) the number of Common Shares
required to be purchased by Kenmare; (ii) the terms and conditions of the
purchase (which shall not alter the terms and conditions set forth in this
Agreement), including the aggregate number of Common Shares to be purchased by
Trident and Kenmare; (iii) wire transfer instructions; and (iv) the Drawdown
Date. The Drawdown Notice shall be delivered to Kenmare in the manner provided
in Paragraph 14 hereof.

(b) After receipt of a Drawdown Notice pursuant to Paragraph 2(a), Kenmare shall
purchase on the Drawdown Date, at a purchase price of US$1,000 per share (as
such price may be adjusted for any stock splits, subdivisions, combinations,
recapitalizations and the like, including any of the foregoing effected by means
of a merger or similar transaction), that number of Common Shares as is stated
in the Drawdown Notice delivered to Kenmare. Subject to the terms and conditions
of this Agreement, and in reliance upon the representations and warranties
contained herein, Kenmare shall deliver to Northshore consideration for such
Drawdown no later than 11:00 a.m. Eastern time on the Drawdown Date by wire
transfer of immediately available funds to the account designated by Northshore
in accordance with the wire transfer instructions set forth in the Drawdown
Notice relating to such Drawdown. On the Drawdown Date, upon the receipt by
Northshore of Kenmare’s full consideration for such Drawdown, Northshore shall
issue and deliver (or, if the Common Shares are uncertificated, record on the
books of Northshore) a new, duly executed certificate or duly executed
certificates to Kenmare evidencing that number of Common Shares issued to
Kenmare pursuant to such Drawdown.

(c) Northshore may require a Drawdown only in connection with the consummation
of the transactions contemplated by the Purchase Agreements. In no event shall
the sum of the portion of all Drawdowns funded by Kenmare in accordance with
this Agreement exceed Kenmare’s Total Subscription Commitment.

 

2



--------------------------------------------------------------------------------

(d) Kenmare’s obligation to purchase Common Shares and its obligation to fund
all or any portion of its unfunded Total Subscription Commitment shall expire on
the earliest of (i) the written agreement of each of Kenmare and Trident; and
(ii) the valid termination of each of the Purchase Agreements in accordance with
its terms. Upon expiration of Kenmare’s obligations, this Agreement shall
terminate and Kenmare shall not have any further obligations or liabilities
hereunder.

(e) The closing of the issuance, sale and purchase by Kenmare of the Common
Shares in each Drawdown shall take place at the offices of Northshore, or
remotely via the electronic or other exchange of documents and signature pages,
contemporaneously with the closing of the issuance, sale and purchase by Trident
of the Common Shares in each Drawdown, or at such other place or such other date
as agreed to by the parties hereto.

3. Conditions to the Purchase of Common Shares. The obligation of Kenmare to
fund its Pro Rata Percentage of any Drawdown is subject to the satisfaction or
waiver (if permitted by applicable law, rule, regulation or order) on or prior
to the applicable Drawdown Date of the following conditions:

(a) Northshore shall be in good standing.

(b) If the Drawdown relates to the acquisition of Atrium, each of the closing
conditions set forth in the Atrium Purchase Agreement shall have been satisfied
or waived in accordance with the terms of the Atrium Purchase Agreement and
Section 2.1 of the Investors Agreement.

(c) If the Drawdown relates to the acquisition of Arden Re, each of the closing
conditions set forth in the Arden Re Purchase Agreement shall have been
satisfied or waived in accordance with the terms of the Arden Re Purchase
Agreement and Section 2.1 of the Investors Agreement.

(d) The representations and warranties of Northshore made in Paragraph 6 hereof
shall be true and correct in all material respects as of the applicable Drawdown
Date, except where the failure to be true and correct arises from the identity
or the legal or regulatory status of Kenmare.

(e) None of Northshore or any material subsidiary of Northshore shall have:
(i) commenced a voluntary case or other proceeding or filed any petition seeking
liquidation, reorganization or other similar relief under any bankruptcy,
reorganization, insolvency, dissolution, liquidation or other similar law now or
hereafter in effect or sought the appointment of a custodian, trustee, receiver,
liquidator or other similar official of Northshore or any material subsidiary or
any substantial part of Northshore’s or any material subsidiary’s property;
(ii) consented to the institution of, or failed to contest in a prompt manner,
any proceeding or petition described in clause (i) above; (iii) applied for or
consented to the appointment of a custodian, trustee, receiver, conservator,
liquidator or other similar official for Northshore or for any material
subsidiary or for a substantial part of Northshore’s or any material

 

3



--------------------------------------------------------------------------------

subsidiary’s assets; (iv) filed an answer admitting the material allegations of
a petition filed against Northshore or any material subsidiary in any such
proceeding; (v) made a general assignment for the benefit of Northshore’s or any
material subsidiary’s creditors as a result of a bankruptcy, reorganization,
insolvency, dissolution, liquidation or similar event; (vi) adopted any
resolution of the Board of Directors of Northshore or any resolution of the
board of directors (or comparable governing body) of any material subsidiary for
the primary purpose of effecting any of the foregoing; or (vii) admitted in
writing generally its inability to pay its debts as they come due. No
involuntary proceeding (which remains undismissed) shall have been commenced and
no involuntary petition (which remains undismissed) shall have been filed
seeking or resulting in: (y) liquidation, reorganization or other similar relief
in respect of Northshore or any material subsidiary of Northshore or any of
Northshore’s or any material subsidiary’s debts, or any substantial part of
Northshore’s or any subsidiary’s assets, under any bankruptcy, reorganization,
insolvency, dissolution, liquidation or other similar law now or hereafter in
effect; or (z) the appointment of a custodian, trustee, receiver, conservator,
liquidator or other similar official for Northshore or for any material
subsidiary or a substantial part of Northshore’s or any material subsidiary’s
assets, and in each such case, such proceeding or appointment shall remain
undismissed as of the applicable Drawdown Date. No order, judgment or decree
adjudicating Northshore or any subsidiary of Northshore bankrupt or insolvent
shall have been entered and no order for relief under any bankruptcy,
reorganization, insolvency, dissolution, liquidation or other similar law now or
hereafter in effect shall have been entered against Northshore or any material
subsidiary and shall be in effect and not dismissed as of the applicable
Drawdown Date.

(f) The purchase, sale and issuance of Common Shares to Kenmare on the
applicable Drawdown Date (i) shall not be prohibited by any applicable law,
rule, regulation or order, and (ii) Kenmare shall have obtained all necessary
regulatory approvals applicable to it to permit the purchase of the Common
Shares and Kenmare’s direct or indirect ownership of equity interests of each of
Northshore and, as applicable, Arden Re and Atrium, and all applicable waiting
periods with respect thereto shall have expired or been terminated.

(g) Northshore and Trident shall be in compliance with all of their respective
covenants and agreements under the Trident Subscription Letter, and Kenmare
shall be in compliance with its covenants and agreements under the Investors
Agreement, in each case, in all material respects.

4. Assignment. The rights and obligations of the parties hereunder shall not be
assigned by Northshore or Kenmare without the prior written consent of Kenmare
and Trident; provided that, Kenmare may assign its rights and obligations under
this Agreement to one or more of its Affiliates if such assignment will not
disrupt, interfere with or otherwise delay the receipt of any governmental
approval required to be obtained in connection with the consummation of the
transactions contemplated by the Purchase Agreements (“Permitted Assigns”);
provided, further, that no such assignment shall relieve the assigning party of
its obligations hereunder.

 

4



--------------------------------------------------------------------------------

5. Limited Recourse; Enforcement.

(a) Notwithstanding anything that may be expressed or implied in this Agreement,
each party hereto, by its acceptance of the benefits hereof, covenants, agrees
and acknowledges that, notwithstanding that any such party may be a partnership,
no recourse hereunder or any documents or instruments delivered in connection
herewith shall be had against any former, current or future officer, agent or
employee of any such party or any director, officer, employee, partner,
Affiliate or assignee thereof, whether by or through piercing of the corporate
veil, whether by the enforcement of any assessment or by any legal or equitable
proceedings, or by virtue of any statute, regulation or other applicable law, it
being expressly agreed and acknowledged that no personal liability whatsoever
shall attach to, be imposed on, or otherwise be incurred by any such affiliated
Person, as such for any obligations of a party under this Agreement or the
transactions contemplated hereby, under any documents or instruments delivered
in connection herewith, in respect of any oral representation made or alleged to
be made in connection herewith or therewith, or for any claim based on, in
respect of, or by reason of, such obligations or their creation.

(b) Notwithstanding anything that may be expressed or implied in this Agreement
or any document or instrument delivered contemporaneously herewith, Northshore,
by its acceptance of the benefits of the commitment provided herein, covenants,
agrees and acknowledges that no Person other than Kenmare and its respective
permitted assigns hereunder shall have any obligation hereunder or in connection
with the transactions contemplated hereby and that, notwithstanding that Kenmare
or any of its respective permitted assigns may be a partnership or limited
liability company, Northshore has no rights of recovery against, and no recourse
hereunder or under any documents or instruments delivered in connection herewith
or in respect of any oral representations made or alleged to be made in
connection herewith or therewith shall be had against, any former, current or
future direct or indirect equityholders, controlling persons, stockholders,
directors, officers, employees, agents, Affiliates, members, managers, general
or limited partners, attorneys or other representatives of Kenmare, or any of
their successors or assigns, or any former, current or future direct or indirect
equityholders, controlling persons, stockholders, directors, officers,
employees, agents, Affiliates, members, managers, general or limited partners,
attorneys or other representatives or successors or assignees of any of the
foregoing (but not including Kenmare and its permitted assigns hereunder, each,
an “Investor Related Party” and collectively, the “Investor Related Parties”),
through Northshore or otherwise, whether by or through attempted piercing of the
corporate veil, by or through a claim (whether at law or equity or in tort,
contract or otherwise) by or on behalf of Northshore against any Investor
Related Party, by the enforcement of any assessment or by any legal or equitable
proceeding, by virtue of any applicable law, or otherwise, it being agreed and
acknowledged that no personal liability whatsoever shall attach to, be imposed
on or otherwise be incurred by any Investor Related Party for any obligations of
Kenmare or any of its successors or permitted assigns under this Agreement or
any documents or instrument delivered in connection herewith or in respect of
any oral representations made or alleged to be made in connection herewith or
therewith or for any claim (whether at law or equity or in tort, contract or
otherwise) based on, in respect of, or by reason of such obligations or their
creation.

 

5



--------------------------------------------------------------------------------

(c) This Agreement may only be enforced by Northshore and Trident. Without
limiting the foregoing, none of Northshore’s equityholders (other than Trident),
creditors or counterparties or any creditors or counterparties of any subsidiary
of Northshore shall have any right to enforce this Agreement or to cause
Northshore to enforce this Agreement.

6. Representations and Warranties of Northshore. Northshore hereby represents
and warrants to Kenmare as of the date hereof and as of each Drawdown Date,
that:

(a) (i) Northshore is duly organized, validly existing and in good standing
under the laws of Bermuda. As of the date hereof and prior to funding pursuant
to the initial Drawdown, Northshore’s net assets are US$100,000 in cash.
(ii) Northshore has the requisite company power to execute, deliver and perform
its obligations under this Agreement, the Trident Subscription Letter and the
Shareholders’ Agreement and has taken all necessary action to authorize such
execution, delivery and performance. This Agreement, the Trident Subscription
Letter and the Shareholders’ Agreement have been duly executed and delivered by
Northshore and, assuming due authorization, execution and delivery of each such
agreement by Trident and Kenmare (as appropriate), each such agreement
constitutes a valid and binding agreement of Northshore enforceable against
Northshore in accordance with its terms, except to the extent that such
enforcement may be subject to (x) applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally and (y) general equitable principles
(whether considered in a proceeding in equity or at law). (iii) Except as have
already been made or obtained or as may be required prior to the closing for the
applicable Drawdown Date, no notices, reports or other filings are required to
be made by Northshore with, nor are any consents, registrations, approvals,
permits, orders, licenses or authorizations required to be obtained by it from,
any governmental authority or any other Person in connection with the execution,
delivery and performance by it of this Agreement, the Trident Subscription
Letter and the Shareholders’ Agreement and the consummation by it of the
transactions contemplated hereby and thereby. (iv) The execution, delivery and
performance by Northshore of this Agreement, the Trident Subscription Letter and
the Shareholders’ Agreement do not and will not, and the consummation by
Northshore of the transactions contemplated by this Agreement, the Trident
Subscription Letter and the Shareholders’ Agreement will not, with or without
the giving of notice, the lapse of time, or both, (x) violate or conflict with
Northshore’s organizational documents; (y) violate or conflict in any material
respects with any applicable law with respect to Northshore; or (z) breach or
result in a default under, permit the termination of, or permit the acceleration
of the performance required by, any contract of Northshore, except, in the case
of this clause (z), such instances as would not have a material adverse effect
on Northshore’s assets, financial condition, results from operations or
business.

 

6



--------------------------------------------------------------------------------

(b) Once issued to Kenmare as provided in this Agreement, the Common Shares
(i) will have been duly authorized and validly issued; (ii) will be fully paid
and nonassessable; and (iii) in reliance upon Kenmare’s representations,
warranties and acknowledgments set forth in Paragraph 7 hereof, will have been
issued in compliance with all applicable laws concerning the issuance of
securities or exemptions thereunder; provided, however, that the Common Shares
may be subject to restrictions on transfer as set forth in the Shareholders’
Agreement or as otherwise required by applicable law at the time such transfer
is proposed.

(c) As of the date hereof, except for the commitments to sell Common Shares
pursuant to the Trident Subscription Letter, or as described in the
Shareholders’ Agreement, no shares of capital stock of Northshore are subject to
any preemptive rights, resale rights, rights of first refusal or similar rights.

(d) As of the date hereof, (i) Northshore is party to no contracts or side
letters, other than the Arden Re Purchase Agreement, the Trident Subscription
Letter and the Shareholders’ Agreement and any ancillary agreements referred to
therein and (ii) each of this Agreement and the Trident Subscription Letter is
identical, except that the Pro Rata Percentages and the Total Subscription
Commitments shall vary by investor and with other changes necessary to reflect
the identities of the applicable investor.

(e) As of the date hereof and the date of the initial Drawdown, Northshore has
not engaged in any business activities or conducted any operations other than in
connection with the transactions contemplated hereby and under the Investors
Agreement, the Trident Subscription Letter, the Shareholders’ Agreement, the
Arden Re Purchase Agreement and the Atrium Purchase Agreement. As of the date
hereof, Northshore has no subsidiaries other than Alopuc and no obligations
other than the obligations set forth in the Arden Re Purchase Agreement (and
indirectly through its ownership of Alopuc under the Atrium Purchase Agreement),
this Agreement, the Investors Agreement, the Trident Subscription Letter and the
Shareholders’ Agreement.

(f) The foregoing representations and warranties (i) are, with the exception of
clause (a)(iii) of this Paragraph 6 to the extent that any required notices,
reports or other filings or any required consents, registrations, approvals,
permits, orders, licenses or authorizations remain to be made or obtained prior
to the closing of a Drawdown, true and accurate as of the date hereof;
(ii) shall be true and accurate as of the date of the closing for the initial
Drawdown as if made at and as of such date; and (iii) shall be true and accurate
in all material respects as of each other Drawdown Date as if made at and as of
such date (except to the extent that any such representation and warranty speaks
expressly as of an earlier date, in which case such representation and warranty
shall be true and accurate as of such earlier date). If any such representation
or warranty shall not be so true and accurate in any respect or in any material
respect, as applicable, prior to or as of the applicable Drawdown Date,
Northshore shall give written notice of such fact to Kenmare, specifying which
representations and warranties are not so true and accurate and the reasons
therefor.

 

7



--------------------------------------------------------------------------------

7. Representations and Warranties of Kenmare. Kenmare hereby represents and
warrants to Northshore as of the date hereof and as of each Drawdown Date, that:

(a) (i) It is duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization or incorporation. (ii) It has the
requisite corporate, limited liability company, partnership or other power and
authority to enter into this Agreement and the Shareholders’ Agreement and to
perform its obligations hereunder and thereunder. The execution and delivery of
each of this Agreement and the Shareholders’ Agreement and the performance and
consummation of the transactions to which Kenmare is a party contemplated hereby
and thereby have been duly authorized by all requisite corporate, limited
liability company, partnership or other action on the part of Kenmare and no
other corporate, limited liability company or other proceedings on the part of
Kenmare are necessary to authorize the execution and delivery of this Agreement
and the Shareholders’ Agreement or to consummate and perform the transactions to
which Kenmare is a party contemplated hereby and thereby. Each of this Agreement
and the Shareholders’ Agreement has been duly executed and delivered by Kenmare
and, assuming due authorization, execution and delivery of each such agreement
by Northshore and Trident (as appropriate), constitutes a valid and binding
agreement of Kenmare enforceable against Kenmare in accordance with its terms,
except to the extent that such enforcement may be subject to (x) applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally and
(y) general equitable principles (whether considered in a proceeding in equity
or at law). (iii) The execution and delivery by Kenmare of this Agreement and
the Shareholders’ Agreement does not, and the consummation by Kenmare of the
transactions to which it is a party contemplated hereby and thereby and
compliance by Kenmare with any of the provisions hereof and thereof will not
conflict with or result in any violation or breach of, or default (with or
without notice or lapse of time, or both) under, (x) its organizational
documents; (y) any material agreement to which Kenmare or any of its
subsidiaries is a party or any of its or their respective properties or assets
is subject; or (z) any law, rule, regulation or order applicable to Kenmare or
any of its subsidiaries, in any manner that would prevent Kenmare from entering
into this Agreement or the Shareholders’ Agreement or from consummating the
transactions contemplated hereby and thereby. (iv) No material consent,
approval, order or authorization of, or registration, qualification,
designation, declaration or filing with any governmental authority on the part
of Kenmare is required in connection with the performance and consummation of
the transactions contemplated by this Agreement, except any consent, approval,
order or authorization of, or registration, qualification, designation,
declaration or filing that has been previously obtained or made and is in effect
or that may be properly obtained or made after the date hereof.

(b) Kenmare has, or its Affiliates have, such knowledge, sophistication and
experience in financial and business matters that Kenmare is capable of
evaluating the nature and merits of, and risks attending, investments in Common
Shares, and has, to the extent Kenmare believes such discussion necessary,
discussed with professional legal, tax and financial advisers the suitability of
an investment in Common Shares, and has determined that an investment in Common
Shares is consistent with Kenmare’s investment objectives. Kenmare

 

8



--------------------------------------------------------------------------------

understands and acknowledges that Northshore has a very limited financial and
operating history. Kenmare is aware that an investment in Northshore is highly
speculative and subject to substantial risks. Kenmare is capable of bearing the
high degree of economic risk and burdens of this investment, including, but not
limited to, the possibility of a complete loss of Kenmare’s investment in Common
Shares and the lack of a public market and limited transferability of Common
Shares, which may make the liquidation of this investment impossible for an
indefinite period of time.

(c) Kenmare is not acquiring, or committing to acquire, Common Shares based upon
any representation, oral or written, by any Person with respect to Northshore,
other than those contained in this Agreement, the Investors Agreement and the
Shareholders’ Agreement, but rather upon an independent examination and judgment
as to the prospects of Northshore. The Common Shares are being acquired solely
for Kenmare’s own account, for investment, and are not being purchased with a
view to or for the resale, distribution, subdivision or fractionalization
thereof; Kenmare has not entered into, and has no plans to enter into, any such
contract, undertaking, agreement or arrangement; and, except as may be set forth
in the Shareholders’ Agreement, Kenmare has not entered into, and has no plans
to enter into, any agreement to compel disposition of Common Shares.

8. Headings; Counterparts. The Paragraph headings contained in this Agreement
are for reference purposes only and shall not be deemed a part of this Agreement
or affect in any way the meaning or interpretation of this Agreement. This
Agreement may be executed in any number of counterparts, all of which will be
one and the same agreement.

9. Entire Agreement. This Agreement, together with the Investors Agreement and
the Exhibits thereto, constitutes the entire agreement, and supersedes all prior
agreements, understandings and statements, both written and oral, among the
parties or any of their Affiliates with respect to the subject matter contained
herein.

10. Severability. The provisions of this Agreement are severable and the
invalidity or unenforceability of any provision will not affect the validity or
enforceability of the other provisions of this Agreement. If any provision of
this Agreement, or the application of that provision to any Person or any
circumstance, is invalid or unenforceable, (a) a suitable and equitable
provision will be substituted for that provision in order to carry out, so far
as may be valid and enforceable, the intent and purpose of the invalid or
unenforceable provision and (b) the remainder of this Agreement and the
application of that provision to any Person or circumstance will not be affected
by such invalidity or unenforceability, nor will such invalidity or
unenforceability affect the validity or enforceability of that provision, or the
application of that provision, in any other jurisdiction.

 

9



--------------------------------------------------------------------------------

11. Governing Law; Waiver of Jury Trial.

(a) THIS AGREEMENT AND ALL CLAIMS OR CAUSES OF ACTION (WHETHER AT LAW, IN
CONTRACT, IN TORT OR OTHERWISE) THAT MAY BE BASED UPON, ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT, OR THE NEGOTIATION, EXECUTION OR PERFORMANCE HEREOF, SHALL BE DEEMED
TO BE MADE IN AND IN ALL RESPECTS SHALL BE INTERPRETED, CONSTRUED AND GOVERNED
BY AND IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
CONFLICTS OF LAW PRINCIPLES THEREOF. The parties hereby irrevocably submit to
the personal jurisdiction of the courts of the State of New York and the United
States District Court for the Southern District of New York (the “Chosen
Courts”) solely in respect of the interpretation and enforcement of the
provisions of this Agreement and of the documents referred to in this Agreement,
and in respect of the transactions contemplated hereby, or the negotiation,
execution or performance hereof, and hereby waive, and agree not to assert, as a
defense in any action, suit or proceeding for the interpretation or enforcement
hereof or of any such document, that it is not subject thereto or that such
action, suit or proceeding may not be brought or is not maintainable in the
Chosen Courts or that the Chosen Courts are an inconvenient forum or that the
venue thereof may not be appropriate, or that this Agreement or any such
document may not be enforced in or by such Chosen Courts, and the parties hereto
irrevocably agree that all claims, actions, suits and proceedings or other
causes of action (whether at law, in contract, in tort or otherwise) that may be
based upon, arising out of or relating to this Agreement or any of the
transactions contemplated by this Agreement, or the negotiation, execution or
performance hereof shall be heard and determined exclusively in the Chosen
Courts. The parties hereby consent to and grant any such Chosen Court
jurisdiction over the person of such parties and, to the extent permitted by
law, over the subject matter of such dispute and agree that mailing of process
or other papers in connection with any such action, suit or proceeding to the
address set forth in Paragraph 14 shall be valid, effective and sufficient
service thereof.

(b) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY THAT MAY ARISE UNDER
THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY ACTION, SUIT OR
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT,
OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF SUCH ACTION, SUIT OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER,
(ii) EACH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER,
(iii) EACH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (iv) EACH PARTY HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS PARAGRAPH 11.

 

10



--------------------------------------------------------------------------------

12. No Third Party Beneficiaries. This Agreement shall be binding upon and inure
solely to the benefit of the parties hereto, Trident and their respective
successors and permitted assigns and nothing herein, express or implied, is
intended to or shall confer upon any Person other than Northshore, Kenmare,
Trident and their respective successors and permitted assigns, any legal or
equitable right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement.

13. Amendments and Waivers. This Agreement may be amended or modified and the
provisions hereof may be waived, only by an agreement in writing signed by each
of Northshore and Kenmare and with the prior written consent of Trident. No
waiver by any of the parties of any default, misrepresentation or breach of
warranty or covenant hereunder, whether intentional or not, shall be deemed to
extend to any prior or subsequent default, misrepresentation or breach of
warranty or covenant hereunder or affect in any way any rights arising by virtue
of any prior or subsequent such occurrence. No waiver by any of the parties of
any of the provisions hereof shall be effective unless explicitly set forth in
writing and executed by the party sought to be charged with such waiver.

14. Notice. All notices or other communications required or permitted to be
given hereunder shall be in writing and shall be delivered by hand or sent by
facsimile or other electronic delivery or sent, postage prepaid, by registered,
certified or express mail or overnight courier service, as follows:

if to Northshore:

c/o Enstar Group Limited

Windsor Place, 3rd Floor

22 Queen Street

Hamilton, Bermuda HM JX

Attn: Richard J. Harris

Facsimile: 441-296-7319

if to Kenmare:

c/o Enstar Group Limited

Windsor Place, 3rd Floor

22 Queen Street

Hamilton, Bermuda HM JX

Attn: Richard J. Harris

Facsimile: 441-296-7319

 

11



--------------------------------------------------------------------------------

All such notices, requests and other communications shall be deemed received on
the date of receipt by the recipient thereof if received prior to 5:00 p.m. in
the place of receipt and such day is a Business Day. Otherwise, any such notice,
request or communication shall be deemed not to have been received until the
next succeeding Business Day.

[Signature page follows]

 

12



--------------------------------------------------------------------------------

Very truly yours,

 

KENMARE HOLDINGS LTD.

By:   /s/ Richard J. Harris   Name: Richard J. Harris   Title:   Director

 

Accepted and acknowledged:

 

NORTHSHORE HOLDINGS LIMITED

By:   /s/ Richard J. Harris   Name: Richard J. Harris   Title:   Director



--------------------------------------------------------------------------------

Schedule A

 

Trident

  

Pro Rata Percentage

    

Total Subscription

Commitment1

 

Trident V, L.P.

     22.92017%         $61,105,175.35   

Trident V Parallel Fund, L.P.

     16.07422%         $42,853,869.45   

Trident V Professionals Fund, L.P.

     1.00561%         $2,680,955.19   

TOTAL

     40.00000%         $106,640,000.00      

 

 

    

 

 

 


Kenmare

  


Pro Rata Percentage

    

Total Subscription
Commitment

 

Kenmare Holdings Ltd

     60.00000%         $159,960,000.00   

 

1  The Total Subscription Amount will equal the pro rata percentage of the
aggregate of the Atrium ($183.0 million) and Arden Re ($79.9 million) purchase
prices, with no reduction for debt, plus transaction expenses (estimated at $4.0
million).